Citation Nr: 0640165	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for disability 
manifested by ear aches and dizziness.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the RO.

In his notice of disagreement, dated in June 2004, and in a 
March 2006 statement, the veteran made reference to problems 
he has had with symptoms such as headache, confusion, 
blurriness of the eyes, ringing in the ears, and loss of 
consciousness.  He has also made reference to nose and throat 
problems.  At present, it is not entirely clear whether he is 
seeking service connection for any of these difficulties.  If 
he is, he should so notify the RO.

For the reasons set forth below, the issues currently on 
appeal are being REMANDED for additional development.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

During a hearing held before the undersigned in April 2006, 
the veteran testified that he had served in the Massachusetts 
Army National Guard from sometime in the 1970's to 1989, and 
that he had been seen in the infirmary during that time for 
problems related to his ears.  Thus far, his service in the 
National Guard has not been verified.  Nor have any medical 
records from such service been obtained.  This needs to be 
accomplished.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2006).

Materials in the claims file indicate that the veteran has 
received treatment for ear-related difficulties from several 
sources over the years, including from a physician in 
Brooklyn, New York in 1970; from physicians in Boston, 
Massachusetts in 1972 or 1973, including physicians at 
Massachusetts General Hospital; from Michael L. Vorbroker, 
M.D.; and from his family practitioner, Lynne Torello, M.D.  
Presently, the veteran's claims file contains no records of 
treatment from any of these care providers.  (Although the 
file contains an aftercare instruction sheet from Dr. 
Vorbroker, pertaining to otitis media and otitis externa, the 
file is devoid of any clinical records from that physician.)  
This matter should be developed further.  See, e.g., 
38 C.F.R. § 3.159(e) (2006) (if VA becomes aware of the 
existence of relevant records before deciding a claim, VA 
will request that the claimant provide a release for the 
records).

In March 2006, the veteran submitted a statement wherein he 
indicated that he had been terminated from employment due, at 
least in part, to difficulties he had been having with his 
ears.  Although he indicated that he was submitting a copy of 
his termination letter to the RO, there is no such letter in 
the claims file currently before the Board.  This needs to be 
investigated.

The evidence currently of record contains competent lay 
evidence of persistent or recurrent symptoms of disability.  
It also contains evidence showing that the veteran was 
treated for complaints of ear pain, popping, and dizziness 
during service, and sworn testimony from the veteran to the 
effect that his ears have bothered him "constantly" since 
service.  Thus far, no medical opinion evidence has been 
submitted or obtained that speaks to the likely relationship 
between the veteran's current complaints and those noted in 
service.  Such evidence is necessary to the adjudication of 
his claims, and needs to be obtained.  38 C.F.R. 
§ 3.159(c)(4) (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide new releases 
for relevant records of treatment from 
Michael L. Vorbroker, M.D., Lynne Torello, 
M.D., the physician in Brooklyn, New York, 
who reportedly treated him in 1970, the 
physicians in Boston, Massachusetts, who 
reportedly treated him in 1972 or 1973, and 
Massachusetts General Hospital, and to 
identify, and provide releases for, any 
other care providers who may possess new or 
additional evidence pertinent to his claims.  
If the veteran provides adequate identifying 
information, and the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the claims file.

2.  Verify the veteran's dates of service in 
the Massachusetts Army National Guard.  The 
information obtained should be associated 
with the claims file.

3.  Make efforts to obtain a copy of any and 
all service medical records associated with 
the veteran's service in the Massachusetts 
Army National Guard.  Efforts to obtain the 
evidence should be discontinued only if it 
is concluded that the evidence sought does 
not exist or that further efforts to obtain 
the evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Efforts to procure the 
evidence should be documented, and any 
information or evidence obtained should be 
associated with the claims file.

4.  Conduct a search for the employment 
termination letter the veteran apparently 
submitted to the RO in March 2006.  If the 
letter cannot be located, whether in a 
temporary file or otherwise, ask the veteran 
to provide another copy of the letter.  The 
letter, if obtained, should be associated 
with the claims file.

5.  After the foregoing development has been 
completed, arrange to have the veteran 
undergo audiometric and speech 
discrimination (Maryland CNC) testing on 
both ears.  The results should be associated 
with the claims file.

6.  After audiometric testing has been 
completed, arrange to have the veteran 
undergo an examination of his ears.  The 
examiner should review the claims file, 
examine the veteran, conduct any additional 
testing deemed necessary, and provide an 
opinion with respect to each of the 
following questions:

a.  What conditions are currently 
affecting the veteran's ears?

b.  If the veteran has a hearing loss 
in one or both ears, is it at least as 
likely as not (i.e., is it 50 percent 
or more probable) that it can be 
attributed to the veteran's period of 
active service from March 1968 to March 
1970?  If not, what is the likelihood 
that disability resulting in hearing 
loss had its onset during a period of 
active duty for training or inactive 
duty training in the Massachusetts 
National Guard?  What is the likelihood 
that disability resulting in hearing 
loss pre-existed any such period of 
service in the Massachusetts National 
Guard and underwent a chronic or 
permanent worsening therein?  

c.  If the veteran has disability 
manifested by ear aches and/or 
dizziness, is it at least as likely as 
not (i.e., is it 50 percent or more 
probable) that it can be attributed to 
the veteran's period of active service 
from March 1968 to March 1970?  If not, 
what is the likelihood that disability 
had its onset during a period of active 
duty for training or inactive duty 
training in the Massachusetts National 
Guard?  What is the likelihood that 
disability manifested by ear aches 
and/or dizziness pre-existed any such 
period of service in the Massachusetts 
National Guard and underwent a chronic 
or permanent worsening therein?

If consultations with, or examinations by, 
physicians in other areas of expertise are 
required before the information requested 
can be provided, that should be 
accomplished.  A complete rationale should 
be supplied for all opinions rendered.

7.  Thereafter, take adjudicatory action on 
the claims here on appeal.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

